Citation Nr: 0022048	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  00-10 306	)	DATE
	)
	)


THE ISSUE

Whether the attorney fees stipulated in a February 1997 
attorney fee agreement are reasonable.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel











INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the VA Regional Office (RO) in Muskogee, 
Oklahoma, on the Board's own motion, pursuant to 38 U.S.C.A. 
§ 5904(c)(2) (West 1991 & Supp. 2000), to review the 
reasonableness of a February 1997 fee agreement between the 
veteran and his attorney.


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue of service connection for PTSD in September 1996; a 
notice of disagreement was received by VA after November 18, 
1988; and the veteran retained an attorney in February 1997, 
within one year of the date of the Board's decision.

2.  The February 1997 written attorney-fee agreement provides 
that the client agrees to pay a fee equal to 30 percent of 
the total amount of any past-due benefits awarded to the 
client, and that in the event the United States Court of 
Appeals for Veterans Claims (Court) remands the veteran's 
case if there is ultimate successful recovery of past-due 
benefits for the veteran, no offset will be made against the 
entitlement paid under the contract of the attorney's 
percentage of past-due benefits in the amount of the sum of 
the attorney fees awarded by the Court under the provisions 
of the Equal Access to Justice Act (EAJA),

3.  Following a remand by the Court, and a remand by the 
Board, a March 2000 rating decision granted entitlement to 
service connection for PTSD and assigned a 10 percent rating; 
this resulted in an award of past-due benefits payable to the 
veteran of $7608.00, with a resulting 30% attorney fee 
amounting to $2282.00.

4.  The veteran's attorney received a fee of $2868.15, under 
the provisions of EAJA following the remand by the Court.


CONCLUSION OF LAW

The total attorney fees payable under the February 1997 
attorney-fee agreement are "excessive and unreasonable" and 
are reduced to zero (0).  38 U.S.C.A. § 5904 (West & Supp. 
2000); 28 U.S.C. § 2412(d); 38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1996 decision, the Board denied a claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran appealed the Board decision to 
the Court.  The parties submitted to the Court a joint motion 
to vacate the Board decision and to remand the appeal to the 
VA which the Court did in a February 1998 Order.  After a 
Board remand, a March 2000 rating decision of the RO granted 
entitlement to service connection for PTSD and assigned a 10 
percent rating.  This resulted in past-due benefits of 
$7608.60, being payable to the veteran, with a resulting 30% 
attorney fee amounting to $2282.00.

The issue of the reasonableness of the attorney's fees 
provided for in the agreement between the veteran and the 
attorney was raised by the Board on its own motion.  See 38 
U.S.C.A. § 5904(c)(2) (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 20.609(i) (1999).  By a May 26, 2000, letter, the Board 
notified the veteran and the veteran's attorney that it was 
reviewing the issue of reasonableness of the attorney's fees 
on its own motion pursuant to 38 U.S.C.A. § 5904(c)(2).  Both 
the veteran and the attorney were afforded a period of 30 
days to file a response to the letter.  Later that month, the 
attorney responded that the Board had no jurisdiction to 
review his fee agreement but that, assuming it did, his fee 
was reasonable.  His position is that the work he performed 
in bringing this matter before the Court was substantially 
different from the work he performed before the VA following 
a remand decision from the Court.  The attorney directed the 
Board to the matter of Fritz v. West, 13 Vet. App. 190 
(1999), in support of his position.  The veteran made no 
response.

Pursuant to 38 C.F.R. § 20.609(c), attorneys may charge 
appellants for their services if all of the following 
conditions have been met: (1) a final decision has been 
promulgated by the Board with respect to the issue or issues 
involved; (2) the notice of disagreement which preceded the 
Board decision with respect to the issue or issues involved 
was received by the agency of original jurisdiction on or 
after November 18, 1988; and (3) the attorney was retained 
not later than one year following the date that the Board 
decision with respect to the issue or issues involved was 
promulgated.  It is uncontroverted that, in this case, all 
three conditions have been satisfied in that there was a 
September 1996 final Board decision; the notice of 
disagreement was filed after November 18, 1988, and the 
attorney was retained on February 19, 1997, within one year 
of the September 1996 Board decision.  

Although the attorney in this case may charge the appellant 
for his legal services, the analysis does not end there.  The 
fees permitted for services of an attorney must be 
"reasonable." 38 C.F.R. § 20.609(e).  Under guidelines set 
forth by the VA, the Board may examine the impact of the EAJA 
fees when making its determination of reasonableness.  See 
VAOPGCPREC 12-97.  For the following reasons, the Board finds 
that the fee charged in this case is excessive and 
unreasonable.  

Under the provisions of the February 1997, written attorney-
fee agreement, the attorney was retained in connection with 
an appeal from a decision of the Board to the Court.  The 
client agreed to pay the attorney a fee of 30 percent of the 
total amount of any past-due benefits awarded to the client.  
It was agreed that EAJA fees were not to be offset against 
the contingent fee percentage of past-due benefits unless the 
Court "grants an award of benefits."  It was also agreed 
that "in the event the Court remands veteran's case, no 
offset will be made against the entitlement paid under the 
Attorney/Client Contingent Fee Contract of Attorney's 
percentage of past-due benefits in the amount of the sum of 
the attorney fees awarded by the Court under the provisions 
of EAJA, if there is ultimate successful recovery of past-due 
benefits for Client."

It was further agreed under the terms of the contract that 
the "Contingent Fee is to be paid by the Client directly to 
the Attorney from any past-due benefits awarded on the basis 
of the Client's claim.  This contingent fee shall not be 
withheld from past-due benefits awarded by the Department of 
Veterans Affairs."

As provided in 38 U.S.C.A. § 5904(c), the Board has 
jurisdiction to review for reasonableness the fee agreement 
of a person acting as an agent or attorney in connection with 
a proceeding before the Department of Veterans Affairs under 
laws administered by the Secretary of Veterans Affairs.  
Based on such review, the Board may order a reduction in the 
fee called for in the agreement, if the Board finds the fee 
excessive or unreasonable.  38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(i).  Thus, regardless of the clause in the fee 
agreement at issue requiring payment directly from the 
veteran, the Board has authority, as provided in 38 U.S.C.A. 
§ 5904(c)(2) and 38 C.F.R. § 20.609(i), to review the 
provisions of the attorney-fee agreement to determine whether 
the fee is "excessive or unreasonable."

In a three-page written response to the Board's letter 
informing the attorney of the intent to review the fee 
agreement for reasonableness, the attorney asserted that his 
fee agreement was based upon his work solely before the 
Court, and that VA did not have jurisdiction to review the 
agreement.  He further asserted that the fact that the 
veteran had already paid the 30 percent of past-due benefits 
showed that the veteran did not believe that the fees were 
excessive or unreasonable.  Finally, the attorney argued that 
the work done before the Court was substantially different 
from the work done before VA following the Court remand.  

Attorney fees may be based on a fixed fee, hourly rate, a 
percentage of benefits recovered, or a combination of such 
bases. 38 C.F.R. § 20.609(e). Factors considered in 
determining whether fees are reasonable include: (1) the 
extent and type of service the representative performed; (2) 
the complexity of the case; (3) the level of skill and 
competence required of the representative in giving the 
services; (4) the amount of time the representative spent on 
the case; (5) the results the representative achieved, 
including the amount of any benefits recovered; (6) the level 
of review to which the claim was taken and the level of 
review at which the representative was retained; (7) rates 
charged by other representatives for similar services; and 
(8) whether, and to what extent, the payment of fees is 
contingent upon the results achieved.  38 C.F.R. § 20.609(e).  
The regulations provide that fees which total no more than 20 
percent of any past-due benefits awarded will be presumed to 
be reasonable.  38 C.F.R. § 20.609(f).  

The February 1997 attorney-fee agreement at issue provides 
for a total payment to the attorney for services rendered 
before the VA of 30 percent of the past-due benefits plus 
EAJA fees which according to the agreement were not to be 
offset against the contingent fee percentage of past-due 
benefits unless the Court "grants an award of benefits."  
No offset would apply to EAJA fees tely, the 
past-due benefits were awarded based on a March 2000 RO 
decision following a Court remand, and no offset would be 
expected per the terms of the contract.  The 30 percent fee 
awarded to the attorney was, according to documentation from 
the RO and the attorney, $2282.00.  The attorney has asserted 
that, as agreed to in the contract, he intends to keep both 
the EAJA fees and 30 percent of past-due benefits.  

The Board agrees with the attorney that the amount of the fee 
from past-due benefits received by the attorney in this case 
is not per se unreasonable.  However, the Board concludes 
that the services provided constituted the same work, and 
therefore, despite his clear intent to do so, the attorney 
can not keep both fees.  As the past-due benefits award of 
$2282.00, is the lesser of the two awards, it should be 
returned to the veteran.  The Board need not address the 
factors set forth at 38 C.F.R. § 20.609(f), regarding 
reasonableness, since, under the circumstances of this case, 
keeping both awards would result in a fee that is excessive 
and unreasonable.  

The Board recognizes that 28 U.S.C. § 2412(d), sets forth 
pertinent criteria for EAJA fees.  Section 506(c) of the 
Federal Courts Administration Act of 1992, Pub. L. No. 102-
572, 106 Stat. 4506, makes clear that when an attorney 
receives fees for the same work under both 38 U.S.C.A. § 5904 
and 28 U.S.C. § 2412(d), the attorney should refund the 
amount of the smaller fee.  It is undisputed that these 
pertinent laws, when read in the context of one another, do 
not contemplate the attorney keeping both EAJA fees and past-
due benefits for the same work.  See VAOPGCPREC 12-97.

The Board finds that the EAJA and past-due benefits payments 
to the attorney, in this case, were for the same work.  The 
contract provided that no EAJA fees offset would occur if 
past-due benefits resulted following a Court remand, as 
opposed to a Court reversal of a Board decision.  The Board 
does not agree with this distinction.  The Board 
acknowledges, as discussed in Fritz v. West, 13 Vet. App. 190 
(1999), that the language in the instant attorney fee 
agreement with regard to attorney fee offset is not per se 
objectionable.  However, the Court's holding on that matter 
in Fritz is not tantamount to a finding that work which 
results in the intermediate result of a Court remand is 
different from work which results in the ultimate grant of 
benefits from VA.  The Board is not bound by the attorney's 
attempt to define, through contract, what constitutes the 
same work.  As set forth in Shaw v. Gober, 10 Vet. App. 498, 
506 (1997), the Court does not award benefits itself but 
rather directs the VA to award benefits on remand.

In the instant case, the veteran was seeking service 
connection for PTSD.  The Joint Motion prepared by the 
Secretary and/or the veteran's attorney was drafted with the 
immediate goal of sending the case back to the Board, but 
with the ultimate goal of receiving a favorable result on the 
issue of service connection for PTSD.  The attorney argued in 
Fritz that the representation before the Court was limited to 
an attack on the validity of the Board decision.  In this 
regard, the Board finds that the ultimate award of benefits 
in this case was not beyond the relief awarded by the Court.  
Moreover, it is clear that the fees awarded from past-due 
benefits were for representation before the Department.  
Therefore, the Board finds that Fritz does not compel a 
finding that the attorney's fees were reasonable in this 
case.  Under controlling law and regulations, the Board finds 
the work was the same.  

As the evidence available clearly demonstrates the intent of 
the attorney to keep both the $2868.15, EAJA award and the 
smaller fee of $2282.00, in past-due benefits for the same 
work, the Board finds that such award of attorney fees from 
past-due benefits is "excessive and unreasonable."  The 
attorney should return the smaller fee of $2282.00, to the 
veteran.



ORDER

Attorney fees in the amount of $2282.00, representing 30 
percent of past-due benefits, in view of the $2868.15, EAJA 
fee award for the same work, as provided for in the February 
1997 fee agreement, are "excessive and unreasonable," and 
are reduced to zero (0).


		
	S. L. KENNEDY
Member, Board of Veterans' Appeals

 


